Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The application filed September 26, 2017 is a continuation reissue application of 15/624,272 and a reissue application of 14/182,661 (U.S. Patent No. 9,058,146 issued June 16, 2015).

Claims 1-17 were initially pending in the application.  Claims 18-35 were added in a preliminary amendment filed on December 29, 2016.  
In the most recent amendment filed January 5, 2022, claims 18, 24, and 30 were amended.  Claims 18, 20, 22, 24, 26, 28, 30, 32, and 34 remain pending.  This amendment has been entered.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,058,146 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 20, 22, 24, 26, 28, 30, 32, and 34 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al. (U.S. Patent Application Publication No. 2009/0103124, published April 23, 2009, hereinafter Kimura) in view of Shiraga (U.S. Patent Application Publication No. 2012/0246566, published September 27, 2012), further in view of Lo et al. (U.S. Patent No. 8,189,225, issued May 29, 2012, hereinafter Lo).
Regarding independent claim 18, Kimura discloses a non-transitory computer-readable medium storing computer-readable instructions that are executable by a processor connected with a mobile terminal device comprising a display and a near field wireless communication interface, the instructions being configured to, when executed by the processor, cause the processor to: control the display to display a selection screen configured to accept a single data name of document data selected from among a plurality of data names of a plurality of pieces of document data stored in the mobile terminal device;	(Fig. 24, item S412 and paragraphs  [0126]-[0128], and [0103] of Kimura)
accept a selection of the single data name of the document data via the selection screen;  

obtain the document data corresponding to the single data name selected via the selection screen;  
(paragraphs [0126]-[0128] of Kimura)
control the display to display a preview button configured to, when operated after the selection of the single data name of the document data, cause the display to display a preview screen on which a preview image of a page of one or more pages contained in the obtained document data is displayed;
					(paragraph [0208] of Kimura)
output a print instruction which varies depending on if the single data name of the obtained document data is being displayed on the display prior to the preview button being operated or if the preview image being displayed on the display after the preview button is operated;
The combination of Kimura and Shiraga properly teaches this limitation.  Both Kimura and Shiraga disclose the outputting of a print instruction.  Kimura discloses outputting a print instruction to print all of the one or more pages when a single data name is being displayed prior to the preview button being operated (paragraphs [0126]-[0128] and [0142] of Kimura), while Shiraga discloses during the preview image of the page is being displayed on the display, output the print instruction to cause the printer to print the page corresponding to the preview image displayed on the display (Fig. 3C and paragraph [0072] of Shiraga).  Thus, the combination of the two references result in a print instruction that varies in the two situations discussed.

during the single data name of the obtained document data is being displayed on the display prior to the preview button being operated, output all page data contained in the obtained document data and the print instruction to cause the printer to print all of the one or more pages contained in the obtained document data;		(paragraphs [0126]-[0128] and [0142] of Kimura)
Kimura discloses displaying a preview image of the page after the preview button is operated (Fig. 30, “View” and paragraph [0208] of Kimura).  Kimura does not explicitly disclose during the preview image of the page is being displayed on the display, output a print instruction to cause the printer 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura with the teachings of Shiraga.  A motivation to combine the references would be because it would have allowed a user to preview a physical printed page of the document rather than print the entire document (Fig. 3C and paragraph [0072] of Shiraga).
Neither Kimura nor Shiraga explicitly disclose that the print instructions are output in response to the establishing of a near field wireless communication with a printer without any further operation input into the mobile terminal device.  However, Lo discloses two methods of outputting print instructions, an explicit print request or in other words pushing the “Print” or “Current Page Print” button as disclosed by Kimura and Shiraga, or an implicit request which is outputting print instructions in response to the establishing of a near field wireless communication with a printer without any further operation input into the mobile terminal device (column 5, lines 29-62, column 6, lines 13-44, and column 7, lines 4-11 of Lo).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura and Shiraga with the teachings of Lo.  A motivation to combine the references would be because it would have allowed the ability to print more efficiently without requiring additional steps to allow the user to transmit data to the printer (column 1, lines 8-35 of Lo).  Additionally, Lo offers the teachings of the use of an implicit print request to be a simple substitution of one know element (explicit request, such as the explicit print request laid out in the teachings of Kimura and Shiraga) with another known element (implicit request) to obtain predictable results (print operation) (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding dependent claim 20, Kimura discloses wherein the instructions are further configured to, when executed by the processor, cause the processor to: after the preview button is operated, generate preview image data based on the obtained document data and control the display to display the preview screen based on the generated preview image data. (paragraph [0208] and [0209] of Kimura).

Regarding dependent claim 22, Kimura does not explicitly disclose designating a specific page to be printed from among the plurality of pages, previewing said designated page, and then printing said designated page.  However, Shiraga discloses wherein the instructions are further configured to, when executed by the processor, cause the processor to: when the obtained document data contains a plurality of pages, accept, via a page designating interface, designation of a page to be printed from among the plurality of pages contained in the document data; (paragraph [0069] of Shiraga)
control the display to display, on the preview screen, a preview image of the designated page to be printed; and (Fig. 3C and paragraph [0069] of Shiraga)
the preview image of the designated page is being displayed on the display, output a print instruction to cause the printer to print the designated page corresponding to the preview image displayed on the display.  (Fig. 3C and paragraph [0072] of Shiraga)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura with the teachings of Shiraga.  A motivation to combine the references would be because it would have allowed the preview to coincide with the user’s preference of the page to be previewed (Fig. 3C and paragraph [0069] of Shiraga).
Neither Kimura nor Shiraga explicitly disclose a near field wireless interface or that the print instructions are output in response to the establishing of a near field wireless communication with a printer.  However, Lo discloses a near field wireless communication interface (column 4, lines 12-25 of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Kimura and Shiraga with the teachings of Lo.  A motivation to combine the references would be because it would have allowed the ability to print more efficiently without requiring additional steps to allow the user to transmit data to the printer (column 1, lines 8-35 of Lo).

Regarding independent claim 24 and dependent claims 26 and 28, the claims incorporate substantially similar subject matter as claims 18, 20, and 22.  Thus, claims 24, 26, and 28 are rejected along the same rationale as claims 18, 20, and 22.

Regarding independent claim 30 and dependent claims 32, and 34, the claims incorporate substantially similar subject matter as claims 18, 20, and 22.  Thus, claims 30, 32, and 34 are rejected along the same rationale as claims 18, 20, and 22.


Response to Arguments
Applicant’s arguments filed January 5, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 103:
Applicant argues that the prior art references from the previous rejection do not properly disclose the newly amended language of independent claims 18, 24, and 30.  More specifically, applicant argues that the references do not teach the outputting of a print instruction which varies in response to the near field wireless communication interface establishing near field wireless communication with a printer. 
Examiner respectfully disagrees.  As previously stated, Kimura discloses a selection screen that presents the user with a “Print” button “during” the display of the single data name of the document data (document name) (Fig. 32 for example).  When the user designates the “Print” button without previously designating the “Settings” button the selected file or files are printed with the default paper size and copy count settings without any further interaction by the user (paragraphs [0142]-[0145] of Kimura).  As previously discussed, the designation of the presented “Print” button is an explicit print request.  
Also as previously stated, Shiraga discloses a preview screen that presents the user with a “Current Page Print” button “during” the display of the preview image of the page being displayed (Fig. 3C for example).  When the user designates said “Current Page Print” button the single page being displayed is printed (Fig. 3C and paragraph [0072] of Shiraga).  Again, as previously discussed the designation of said button is an explicit print request.
As discussed in the rejection above, Lo discloses two methods of outputting print instructions, an explicit print request or in other words pushing the presented “Print” or “Current Page Print” buttons as disclosed by Kimura and Shiraga, or an implicit request which is outputting print instructions in response to the establishing of a near field wireless communication with a printer without any further operation input into the mobile terminal device (column 5, lines 29-62, column 6, lines 13-44, and column 7, lines 4-11 of Lo).  In teachings of Kimura and Shiraga explicitly referenced in this rejection, the user is presented with only one option of what to print in the form of a button that says “Print” during the display of the document name and only one option of what to print in the form of a button that says “Current Page Print” during the display of the preview image respectively, or in other words the resulting print instruction varies based on what is currently displayed at the time of the request to generate said print request.  In the case of the Kimura and Shiraga reference that print request is explicit, however as discussed above Lo discloses the ability to replace explicit requests with implicit requests in the printing environment.  Thus, merely substituting the use of implicit requests as is 
Thus, the rejection is clearly proper and must be maintained.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992